Citation Nr: 1507433	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-35 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Huntington, West Virginia.

The Board points out that, at the time of the decision on appeal, the Veteran was represented by a veteran's service organization, the American Legion.  However, in a VA Form 21-22 signed by the Veteran in August 2011, he appointed an another veteran's service organization, Vietnam Veterans of America, to represent him. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's tinnitus has been shown to have been incurred during active service with symptoms ever since separation. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The claim for service connection for tinnitus is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Tinnitus may be considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b) .

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis

The Veteran asserts that he has experienced a buzzing sound in his ears since service in the military.  He stated that his tinnitus began in service and that he has experience tinnitus since service.  He also stated that his tinnitus has recently worsened.  See Veteran's statement dated in September 2010.

Service treatment records are absent any complaints or treatment related to hearing problems, to include tinnitus.  The separation examination did not document any hearing problems, and according to the 1974 Report of Medical History, the Veteran denied any hearing loss or ear, nose, or throat trouble.  

Post-service, the Veteran filed a claim for service connection for tinnitus in 2010.  The earliest medical evidence of record since discharge reflecting a diagnosis of tinnitus in 2010 VA treatment reports.

During the October 2010 VA examination, the Veteran reported that he was exposed to turbo props, jets, and gunfire while in the military.  In the October 2010 VA examination report, the VA audiologist opined that the Veteran's bilateral tinnitus was not caused by or a result of military occupational specialty of being a cargo agent foreman.  He stated that the Veteran had normal hearing at enlistment and discharge and he did not report tinnitus until 35 years following discharge from the Air Force.  Regarding onset date, the VA examiner stated there was no specific onset date.  However, the Veteran has consistently asserted that his tinnitus began and service and he has experienced symptoms since service.  

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  As noted above, the Veteran has reported in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has stated that he experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

The Board notes that the October 2010 VA examination report reflects that the Veteran experienced occupational heavy equipment noise exposure and recreational noise exposure through hunting.  However, according the Veteran's substantive appeal, he indicated that he replied no regarding whether he has worked around heavy equipment since leaving the military.  He also stated that he has not hunted since his return from Vietnam.

Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.  Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for tinnitus is granted. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


